Citation Nr: 0618885	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  03-18 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1960 to 
August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In January 2005, the Board remanded the 
veteran's claim to the RO for additional development.  The 
case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran is not shown to have had duty or visitation 
in the Republic of Vietnam during his period of active 
military service.

2.  The veteran is not shown to have been exposed to an 
herbicide agent during active military service.

3.  The veteran does not have diabetes mellitus that is 
attributable to his active military service.


CONCLUSION OF LAW

The veteran does not have diabetes mellitus that is the 
result of disease or injury incurred in or aggravated during 
active military service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through August 2002 and February 2005 
notice letters, a statement of the case (SOC) in June 2003, 
and a supplemental SOC in March 2006, the RO notified the 
veteran and his representative of the legal criteria 
governing his claim, the evidence that had been considered in 
connection with his claim, and the bases for the denial of 
his claim.  After each, they were afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the August 2002 and February 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Additionally, the notice letters requested the veteran to 
submit medical evidence, opinions, statements, and treatment 
records regarding his disability.  Finally, the RO told the 
veteran to send any documentation which could confirm his 
presence in the Republic of Vietnam, including statements 
from fellow service members.  Consequently, the Board finds 
that the veteran has been put on notice to submit any 
pertinent evidence that he may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claim, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated 
ab initio to satisfy the requirements of the VCAA.  
Additionally, the March 2006 supplemental SOC referred to 
criteria for assigning a disability rating and an effective 
date, see Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
although neither of these questions are before the Board and 
are not raised by the Board's order set forth herein.  
Consequently, a remand of the service connection issue is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's complete service medical 
records and personnel records have been obtained and 
associated with the claims file.  Additionally, in August 
2002, the veteran underwent VA examination in relation to his 
claim, the report of which is of record.  Significantly, the 
veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claim on appeal 
that need to be obtained.



II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, 
certain chronic diseases, such as diabetes mellitus, may be 
presumed to have incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty, or at some time after service if 
certain requirements are met as specified in the statutes and 
regulations.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

If a veteran was exposed to an "herbicide agent" during 
active military, naval, or air service, certain diseases, 
such as diabetes mellitus, are presumed to be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of the disease during 
service, provided that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. 
§ 1116(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.309(e) 
(2005).  (In this context, the term "herbicide agent" is 
defined as a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its 
contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307(a)(6)(i) (2005).)

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, is presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to the contrary.  
38 C.F.R. § 3.307(a)(6)(iii) (2005).  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  Id.

The veteran and his representative contend that the veteran 
has been diagnosed with diabetes mellitus that is related to 
his exposure to herbicide agents while in the Air Force on 
active duty.  He alleges that while he was stationed in 
Thailand, in 1971 and 1972, he made several trips into the 
Republic of Vietnam on temporary duty, including to Cam Rhan 
Bay, Ton Son Nhut, and "Bein Waur."  The veteran asserts 
that herbicide exposure should be presumed due to his 
presence in Vietnam and therefore his diabetes mellitus 
should be presumed to be service connected.

A review of the medical evidence reflects a current diagnosis 
of diabetes mellitus.  The veteran was first diagnosed with 
diabetes mellitus many years after service.  There is no 
clinical documentation that relates the veteran's diabetes to 
any incident of service.  The veteran's service medical 
records are negative for any indication of diabetes or 
elevated glucose levels during service.  The veteran was not 
treated for any complaints associated with diabetes in 
service and there is no diagnosis of diabetes in service.  
There is no competent evidence of record to relate his 
current diabetes to his military service.  Thus, the 
veteran's claim for service connection fails on a direct 
basis and on a presumptive basis for chronic diseases.  See 
38 C.F.R. § 3.303, 3.309(a).

Following a thorough review of the veteran's service medical 
records and personnel records, the Board also finds that the 
veteran's claim fails on a presumptive basis for exposure to 
herbicides.  The veteran served on active duty at Udorn Royal 
Thai Air Force Base, Thailand, from October 1971 to September 
1972.  He supervised the training of foreign soldiers.  There 
is no evidence of record showing that the veteran was 
actually exposed to herbicide agents during service.  There 
is also no evidence that the veteran had actual duty or 
visitation in Vietnam.  The RO has made several attempts to 
request all of the veteran's personnel records from the 
National Personnel Records Center (NPRC).  The personnel 
records obtained from the NPRC do not include any temporary 
duty orders, performance reports, pay vouchers, combat pay 
stubs, travel vouchers, or morning reports that document that 
the veteran ever went to Vietnam.  Furthermore, the NPRC has 
concluded that the records either do not exist, that NPRC 
does not have them, or that further efforts to locate the 
records would be futile.

As a result of his service, the veteran received, among other 
awards, the Vietnam Service Medal, the Republic of Vietnam 
Gallantry Cross with device, and the Republic of Vietnam 
Campaign Medal.  While the medals awarded to the veteran help 
to verify that he was involved in support of the war in 
Vietnam, they are not indicative of his actual presence in 
Vietnam, as they were also awarded to veterans who served 
outside of Vietnam, including in Thailand.

The veteran's representative points to a Report of Medical 
History, from March 1990, as evidence of in-country service 
in Vietnam.  In that report, which was prepared prior to his 
retirement, the veteran indicated to the examiner that he had 
been depressed, worried, and nervous as a result of being 
under fire in Thailand and Vietnam.  However, there are no 
contemporaneous treatment records from 1971 and 1972 that 
document such complaints.  The rest of the veteran's service 
medical records are devoid of any evidence indicating that he 
went into Vietnam.  As a result, there is no documentation, 
be it in his service medical records or his personnel 
records, that the veteran ever had actual duty or visitation 
in Vietnam.  Therefore, service connection for diabetes 
mellitus cannot be presumed due to exposure to herbicide 
agents.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

For all the foregoing reasons, the Board finds that the claim 
for service connection for diabetes mellitus must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for diabetes mellitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


